CONCURRING OPINION OP
PERRY, J.
Although some testimony was introduced to the effect that both before and after the execution of the .deeds the grantor, Pokii Davis, stated to others than her attorney that the deeds were intended by her to convey the title to Joe Davis in the event of his surviving her and to leave the title in her if she should survive him, a purpose radically different from that expressed on the face* of the documents, my finding, in reliance mainly upon the testimony of the attorney, is that the latter correctly understood the grantor’s instructions to him, that the documents as prepared by him were such as to effectuate her intention and desire as expressed to him, that the deeds were executed and delivered freely and with a correct understanding of their effect and that at the time of their execution the grant- or’s intention and desire in the matter were still the same as expressed by her to her attorney when giving him the instructions referred to. Eor these reasons I concur in the affirmance of the decree appealed from.